Citation Nr: 0111254	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied an increased evaluation for the veteran's 
service-connected low back strain.


REMAND

Service medical records indicate that the veteran sought 
treatment for low back pain since September 1969.  Since his 
service separation, he has complained of intermittent pain, 
occasional muscle spasms, and pain radiating down his left 
leg.

Pursuant to a March 1998 VA examination, he was diagnosed 
with lumbosacral strain.  A March 1998 radiologic examination 
report noted degenerative spondylosis of the lumbar spine and 
degenerative disc disease in the L4-L5 and L5-S1 regions.

At a February 2001 travel board hearing, he testified that, 
on occasion, he had muscle spasms and could not straighten 
his back.  However, he stated that he was reluctant to seek 
medical treatment through his private insurer due to a belief 
that his employer would be informed of his back trouble.  He 
described complaints of numbness and pain radiating down into 
his legs, and also stated that he had not sought medical 
treatment for his back since March 1999.  

Pursuant to the newly enacted Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Also, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

In order to render a fair decision in this matter, the Board 
requires more contemporaneous information as to the nature of 
the veteran's pain, its situs, and the relationship, if any, 
between his low back strain and degenerative disc disease 
and/or spondylosis.  It is noted that the last VA 
compensation medical examination was conducted in March 1998; 
however, the veteran's testimony suggests that his condition 
may have increased steadily since then.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent guidance 
provided by VA, including, among other 
things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.

2.  The RO should obtain copies of all VA 
medical treatment records from the VA 
outpatient Clinic in Redding, dated from 
September 1998. 

3.  Next, the RO should schedule the 
veteran for a VA orthopedic examination.  
The examiner should enumerate all 
symptomatology associated with the 
veteran's service-connected low back 
disability, including information as to 
the situs of such symptoms.  The examiner 
should specify the extent of low back 
limitation of motion, if any, and 
describe any limitation of motion as 
mild, moderate, or severe.  The examiner 
should comment on whether any pain or 
other evidence of functional impairment 
is due to arthritis, and he or she should 
be asked to assess whether there is any 
causal relationship between the veteran's 
arthritis and his service-connected low 
back strain.  Also, the orthopedic 
examiner should comment on the following 
factors as they relate to the veteran's 
lumbosacral spine: inability to perform 
normal working movement with normal 
excursion, strength, speed, coordination, 
and endurance, and examine factors such 
as crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination, an impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  The RO should schedule the veteran 
for VA neurologic examination.  The 
examiner should identify all symptoms 
relating to the veteran's service-
connected low back strain; he or she 
should also assess the severity of all 
neurological symptoms which are related 
to the veteran's service connected low 
back disability.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that above, the RO should 
readjudicate the issue of entitlement to an increased 
evaluation for service-connected lumbosacral strain.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be given the opportunity to respond.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




